ORDER

PER CURIAM.
Defendant appeals from the trial court’s entry of summary judgment in plaintiffs favor on plaintiffs subrogation action. Plaintiff cross-appeals. No error of law appears. An opinion reciting the facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).
Plaintiffs motion to strike portions of the legal file is granted with respect to pages 28, 29, 30-31, 32, 33, and 34-42. The remainder of the motion is denied.